Per Curiam.  Picky Wallace appeals from an opinion rendered by the Workers’ Compensation Commission on September 4, 2003. However, in violation of Ark. Sup. Ct. R. 4-2(a)(8), the notice of appeal is not included in the Addendum. Pursuant to Ark. Sup. Ct. R. 4-2(b)(3), this court finds that the Addendum is deficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended Addendum. It is a practical impossibility for seven justices to examine a single transcript filed with this court. Villines v. Harris, 361 Ark. 111, 204 S.W.3d 520 (2005). Further, this court may affirm the judgment under Ark. Sup. Ct. R. 4-2(b)(3) if an amended Addendum is not filed within the fifteen days.